ORDER

PER CURIAM.
Appellant, Charles Hairy, appeals from his conviction for involuntary manslaughter and armed criminal action in St. Louis County Circuit Court, and from the denial of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgments of the circuit court are based on findings of fact that are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s judgments pursuant to Rules 84.16(b) and 30.25(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.